UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1310



ERROL ORLANDO GREEN,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A43-723-606)


Submitted:   October 19, 2007             Decided:   December 7, 2007


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Greg D. Mack, Senior Litigation Counsel, Robbin K.
Blaya, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Errol Orlando Green, a native and citizen of Jamaica,

petitions for review of a decision of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s finding that

Green     is     removable      as   an        aggravated    felon,       8   U.S.C.

§ 1227(a)(2)(A)(iii) (2000), and is ineligible for a § 212(c)

waiver of deportation under 8 U.S.C. § 1182(c) (1994) (repealed in

1996).

               Under 8 U.S.C.A. § 1252(a)(2)(C) (West 2005), “we have

no jurisdiction to review a final order of removal of an alien

removable for having committed an aggravated felony.”                    Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                   However, under 8

U.S.C.A. § 1252(a)(2)(D) (West 2005), we do have jurisdiction over

constitutional claims and questions of law raised by an aggravated

felon.    Mbea v. Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007)

(finding jurisdiction under § 1252(a)(2)(D) to review aggravated

felon’s   claim     of   entitlement      to     a   cancellation   or    waiver   of

removal).

               Green first asserts that the Board erred in finding him

ineligible for a § 212(c) waiver. Our review of the administrative

record and the Board’s decision, however, reveals that the Board

was correct in finding that, at the time of his plea agreement and

subsequent      guilty   plea   to   a    controlled      substance      offense   in

Maryland state court, Green was not eligible for § 212(c) relief.


                                         - 2 -
This       is   so   because   section   440(d)   of   the   Antiterrorism   and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132,

110 Stat. 1214, 1277, enacted on April 24, 1996, rendered aliens

deportable due to convictions for aggravated felonies and certain

other offenses ineligible for § 212(c) relief.* Therefore, Green’s

claim of eligibility for § 212(c) relief fails.

                Green also contends that the immigration judge denied him

due process by prejudging his claim of eligibility for § 212(c)

relief.         However, our review of the administrative record reveals

that the immigration judge, after stating his understanding of the

applicable statutes and subsequent amendments, allowed the parties

to file legal arguments supported by exhibits before entering a

thoughtful, thorough and correct decision finding Green ineligible

for the § 212(c) waiver.            Therefore, Green’s due process claim

fails.

                Accordingly, we deny Green’s petition for review.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               PETITION DENIED




       *
      On September 30, 1996, the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub. L. No. 104-
208, 110 Stat. 3009, was enacted, repealing former § 212(c) in its
entirety.

                                         - 3 -